DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Fig. 1B).
Regarding claim 1, Lee et al (Fig. 1B) discloses an amplifier circuit comprising a first power amplifier (OP1) and a second PA (OP2), a front switching structure (122) coupled to a RF input port (the input terminal receiving the input signal STE1/SDR1), a first end switching structure (123) coupled to a first antenna port (the terminal connecting to the load of Fig. 1B) and wherein the first PA (OP1) and the second PA (OP2) are parallel to each other and each of which is coupled between the front switching structure (122) and the first end switching structure (123), the front switching structure (122) is configured to selectively couple the first power amplifier (OP1) and the second PA (OP2) to the RF input port (the input terminal receiving the input signal STE1/SDR1), and the first end switching structure (123) is configured to selectively couple the first power amplifier (OP1) and the second PA (OP2) to the first antenna port (the terminal connecting to the load of Fig. 1B).
Regarding claim 2, wherein the first power amplifier (OP1) and the second PA (OP2) are identical.
Claim(s) 1, 2, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyse et al (Fig. 2).

Regarding claim 2, wherein the first power amplifier (upper amplifier) and the second PA (lower amplifier) are identical.
Regarding claim 18, Wyse et al (Fig. 2) further comprising a second end switching structure (212b) coupled to a second antenna port (214b) and wherein the second antenna port (214b) is separate from the first antenna port (214a), each of the first power amplifier (upper amplifier) and the second PA (lower amplifier) is coupled between the front switching structure (202a) and the second end switching structure (212b), and the second end switching structure (212b) is configured to selectively couple the first power amplifier (upper amplifier) and the second PA (lower amplifier) to the second antenna port (214b).
Regarding claim 19, wherein the first end switching structure (212a) and the second end switching structure (212b) are identical.




Allowable Subject Matter
Claims 3-17 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842   
#2593